Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, A) “a height of a point” of claim 4, B) “a lower side surface of the upper probe portion (300) of claim 5, and C) “an upper side surface of the lower probe portion (500)” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “width of the side surface opening (130)” see ¶0037 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamo et al. (JP 2011-12992 A).
Regarding claim 5, Kamo et al. (hereafter Kamo) at fig. 2-4 discloses an integrated pogo pin [1] comprising: a casing portion (100) [11] rolled [step 3-4 of fig. 2-3] up to have a C-shaped cross section [see annotated fig. 4 below]; 25an upper elastic portion (200) [upper 13] extending to a length from a first side surface of the casing portion (100) in a first spiral direction [step 3 of fig. 2] toward an upper-end opening along an inner circumferential 24surface thereof; an upper probe portion (300) [15] arranged on a non-stationary end of the upper elastic portion (200) and rolled up [step 1-2 of fig. 2] to a shape of a cylinder in such a manner as to possibly reciprocate upward and 5downward within the upper-end opening in the casing portion (100); a lower elastic portion (400) [lower 13] extending to a length from the first side surface of the casing portion (100) in a second spiral direction [step 3 of fig. 2] toward a lower-end opening along the inner circumferential surface thereof; and 10a lower probe portion (500) [14] arranged on a non-stationary end of the lower elastic portion (400) and rolled up [step 1-2 of fig. 2] to the shape of the cylinder in such a manner as to possibly reciprocate upward and downward within the lower-end opening in the casing portion [see annotated fig. 4 below] of the upper probe portion (300) 15is positioned below an upper side surface (110c) [see annotated fig. 4 below] of the casing portion (100).  


    PNG
    media_image1.png
    627
    683
    media_image1.png
    Greyscale


Regarding claim 6, Kamo at fig. 2-3, at annotated fig. 4 discloses all the elements including an integrated pogo pin [1] comprising: a casing portion (100) [11] rolled [step 3-4 of fig. 2-3] up to have a C-shaped cross 20section; an upper elastic portion (200) [upper 13] extending to a length from a first side surface of 

    PNG
    media_image2.png
    666
    787
    media_image2.png
    Greyscale

the casing portion (100) in a first spiral direction [step 3 of fig. 2] toward an upper-end opening along an inner circumferential surface thereof; 25an upper probe portion (300) [15] arranged on a non-stationary end of the upper elastic portion (200) and rolled up [step 1-2 of fig. 2] to a shape of a cylinder in such a manner as to possibly reciprocate upward and 25downward within the upper-end opening in the casing portion (100); a lower elastic portion (400) [lower 13] extending to a length from the first side surface of the casing portion (100) in a second spiral direction [step 3 of fig. 2] toward a lower-end opening along the inner circumferential 5surface thereof; and a lower probe portion (500) [14] arranged on a non-stationary end of the lower elastic portion (400) and rolled up [step 1-2 of fig. 2] to the shape of the cylinder in such a manner as to possibly reciprocate upward and downward within the lower-end opening in the casing portion (100), 10wherein an upper side surface [see annotated fig. 4] of the lower [see annotated fig. 4] of the casing portion (100).  
Regarding claim 7, Kamo at fig. 2-3, at annotated fig. 4 discloses all the elements including an integrated pogo pin [1] comprising: 15a casing portion (100) [11] rolled up [step 3-4 of fig. 2-3] to have a C-shaped cross section; an upper elastic portion (200) [upper 13] extending to a length from a first side surface of the casing portion (100) in a first spiral direction [step 3 of fig. 2] toward an upper-end opening along an inner circumferential 20surface thereof; an upper probe portion (300) [15] arranged on a non-stationary end of the upper elastic portion (200) and rolled up [step 1-2 of fig. 2] to a shape of a cylinder in such a manner as to possibly reciprocate upward and downward within the upper-end opening in the casing portion (100); 25a lower elastic portion (400) [lower 13] extending to a length from the first side surface of the casing portion (100) in a second spiral direction [step 3 of fig. 2] toward a lower-end opening along the inner circumferential 26surface thereof; and a lower probe portion (500) [14] arranged on a non-stationary end of the lower elastic portion (400) and rolled up [step 1-2 of fig. 2] to the shape of the cylinder in such a manner as to possibly reciprocate upward and 5downward within the lower-end opening in the casing portion (100), wherein the casing portion (100), the upper elastic portion (200), the upper probe portion (300), the lower elastic portion (400), and the lower probe portion (500) are formed as a single component [1 from 10].
5 Regarding claim 2, Kamo at fig. 2-3, at annotated fig. 4 and as stated above at rejection of claim 5 discloses all the elements including an integrated pogo pin [1] comprising: a casing portion (100) [100] rolled up to have a C-shaped cross section [at C shape as shown at annotated fig. 4]; an upper elastic portion (200) [upper 13] extending to a length from a first side surface of the casing portion (100) in a first spiral 10direction [step 3 of fig. 2] toward an upper-end opening along an inner circumferential surface thereof; an upper probe portion (300) [15] arranged on a non-stationary end of the upper elastic portion (200) and rolled up [step 1-2 of fig. 2] to a shape of a cylinder in such a manner as to possibly reciprocate upward and 15downward within the upper-end opening in the casing portion (100); a lower elastic portion (400) [lower 13] extending to a length from the first side surface of the casing portion (100) in a second spiral direction [step 3 of fig. 2] toward a lower-end opening along the inner circumferential surface thereof; and 20a lower probe portion (500) [14] arranged on a non-stationary end of the lower elastic portion (400) and rolled up [step 1-2 of fig. 2] to the shape of the cylinder in such a manner as to possibly reciprocate upward and downward within the lower-end opening in the casing portion (100), wherein, in a development view, a first width (W1) [width of 11, see fig. 4] of the casing 25portion (100) is the same as, or greater than a second width (W3) [width of 15, see fig. 4] of the upper probe portion (300) [15]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamo et al. (JP 2011-12992 A), hereafter Kamo.
Regarding claim 4, Kamo at fig. 2-3, at annotated fig. 4 discloses all the elements including an integrated pogo pin [1] comprising: 25a casing portion (100) [11] rolled [step 3-4 of fig. 2-3] up to have a C-shaped cross section; an upper elastic portion (200) [upper 13] extending to a length from a 23first side surface of the casing portion (100) in a first spiral direction [step 3 of fig. 2] toward an upper-end opening along an inner circumferential surface thereof; an upper probe portion (300) [15] arranged on a non-stationary end 5of the upper elastic portion (200) and rolled up [step 1-2 of fig. 2] to a shape of a cylinder in such a manner as to possibly reciprocate upward and downward within the upper-end opening in the casing portion (100); a lower elastic portion (400) [lower 13] extending to a length from the first side surface of the casing portion (100) in a second spiral 10direction [step 3 of fig. 2] toward a lower-end opening along the inner circumferential surface thereof; and a lower probe portion (500) [14] arranged on a non-stationary end of the lower elastic portion (400) and rolled up [step 1-2 of fig. 2] to the shape of the cylinder in such a manner as to possibly reciprocate upward and 15downward within the lower-end opening in the casing portion (100), wherein an intersection point (C) [see annotated fig. 4] of a stationary end of the upper elastic portion (200) [upper 13] and a stationary end of the lower elastic portion (400) [lower 13] is a point [at C shape as shown at annotated fig. 4], positioned at a height [H] half a height (H) [H/2, see annotated fig. 4] of the casing portion (100), on a first side surface 20(110a) thereof [see annotated fig. 4 above]. Kamo is silent about said point smaller than half a height (H) of the casing portion (100), on a first side surface 20(110a) thereof. Relocating/Rearranging the point as shown by Kamo below the half height is merely rearranging essential element of the pin. It has been held that shifting the position requires routine skill and common knowledge in the art that would not modify the operation of the pin (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, the modified pin of Kamo meets the limitation.
Regarding claim 1, Kamo at fig. 2-3, at annotated fig. 4 discloses all the elements including an integrated pogo pin [1] comprising: a casing portion (100) [11] rolled up [step 3-4 of fig. 2-3] to have a C-shaped cross 5section; an upper elastic portion (200) [upper 13] extending to a length from a first side surface of the casing portion (100) in a first spiral direction [step 3 of fig. 2]  toward an upper-end opening along an inner circumferential surface [inner surface of 11 when rolled] thereof; 10an upper probe portion (300) [15] arranged on a non-stationary end of the upper elastic portion (200) and rolled up [step 1-2 of fig. 2]  to a shape of a cylinder in such a manner as to possibly reciprocate upward and downward within the upper-end opening in the casing portion (100); a lower elastic portion (400) [lower 13] extending to a length from the 15first side surface of the casing portion (100) in a second spiral direction [step 3 of fig. 2]  toward a lower-end opening along the inner circumferential surface thereof; and a lower probe portion (500) [14] arranged on a non-stationary end of the lower elastic portion (400) and rolled up [step 1-2 of fig. 2]  to the shape of the 20cylinder in such a manner as to possibly reciprocate upward and downward within the lower-end opening in the casing portion (100), wherein the inner circumferential surface of the casing portion (100) having the C-shaped cross section [at C shape as shown at annotated fig. 4] is [distance between 11 and 15] away from an outer circumferential surface [outer surface of 15] of the upper probe portion 25(300), the upper elastic portion (200) is formed as a lengthwise extending body with a first thickness (T2) [thickness of upper 13], and the lower elastic portion (400) is formed as a lengthwise extending body with a second 21thickness (T4) [thickness of lower 13]. Kamo discloses all the elements except for the second thickness (T4) is smaller than the first thickness (T2). Rather, Kamo appears to discloses same thickness for the second thickness (T4) and the first thickness (T2). Use of the second thickness (T4) smaller than the first thickness (T2) is an obvious modification by a person having ordinary skill in the art before the effective filing date because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, modified pin of Kamo meets the limitations.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamo et al. (JP 2011-12992 A), hereafter Kamo, in view of Kuroda et al (US 2018/0013217 A1), hereafter Kuroda.
Regarding claim 3, Kamo at fig. 2-3, at annotated fig. 4 discloses all the integrated pogo pin [1] comprising: a casing portion (100) [step 3-4 of fig. 2-3] rolled up to have a C-shaped cross section [C shape as shown at annotated fig. 4]; an upper elastic portion (200) [upper 13] extending to a length from a 5first side [step 3 of fig. 2] toward an upper-end opening along an inner circumferential surface thereof; an upper probe portion (300) [15] arranged on a non-stationary end of the upper elastic portion (200) and rolled up [step 1-2 of fig. 2] to a shape of a 10cylinder in such a manner as to possibly reciprocate upward and downward within the upper-end opening in the casing portion (100); a lower elastic portion (400) [lower 13] extending to a length from the first side surface of the casing portion (100) in a second spiral direction [step 3 of fig. 2] toward a lower-end opening along the inner circumferential 15surface thereof; and a lower probe portion (500) [14] arranged on a non-stationary end of the lower elastic portion (400) and rolled up [step 1-2 of fig. 2] to the shape of the cylinder in such a manner as to possibly reciprocate upward and downward within the lower-end opening in the casing portion (100). Kamo is silent about said20saidsaid casing portion (100) further comprises one or more protrusions, protruding toward the outside thereof, on an external surface thereof. Kuroda at ¶0059 and ¶0067 discloses one or more protrusions 25, protruding toward the outside thereof, on an external surface thereof body 20, in order to hold contact/pin 10 in the casing 2 with a pressure. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add protrusions as taught by Kuroda to the pin/contact of Kamo, in order to firmly hold the pin inside the casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 10, 2022